229 S.E.2d 215 (1976)
W. B. WILLIAMS, d/b/a Williams Farm Supply
v.
Pell D. LILES, Jr., and wife, Mildred Liles, Individually and trading as Dixie Iron Works.
No. 7610DC395.
Court of Appeals of North Carolina.
November 3, 1976.
*217 Kirk, Ewell & Tantum by George N. Hamrick, Wendell, for plaintiff-appellant.
Reynolds & Howard by E. Cader Howard, Raleigh, for defendants-appellees.
MORRIS, Judge.
Plaintiff raises two assignments of error, both of which relate to the trial judge's findings and conclusions that femme defendant was not indebted to plaintiff on the account of Dixie Iron Works. Plaintiff argues both assignments together in his brief and we shall likewise treat them as one. Plaintiff contends that the trial court erred as a matter of law in its determination that Mrs. Liles was not liable to the plaintiff. We disagree.
In ruling on a motion for involuntary dismissal made pursuant to Rule 41(b), the trial judge may weigh the evidence, find facts against plaintiff and grant defendant's motion to dismiss. This is true even though plaintiff may have introduced evidence sufficient to make out a prima facie case and to withstand a motion for a directed verdict in a jury case. Helms v. Rea, 282 N.C. 610, 194 S.E.2d 1 (1973); Fearing v. Westcott, 18 N.C.App. 422, 197 S.E.2d 38 (1973). Where the trial court, as the trier of the facts, has found specific facts, such findings are conclusive upon appeal if supported by competent evidence, even though there may be evidence which would sustain findings to the contrary. Construction Co. v. Hajoca Corp., 28 N.C. App. 684, 222 S.E.2d 709 (1976); Bryant v. Kelly, 10 N.C.App. 208, 178 S.E.2d 113 (1970), rev'd on other grounds, 279 N.C. 123, 181 S.E.2d 438 (1971). In the present case, the trial judge found specific facts against plaintiff and made conclusions of law thereon. Therefore, the question before us is whether the facts are based on competent evidence. While the evidence is certainly conflicting on the extent of femme defendant's involvement in her husband's business, the findings of the trial court were based *218 on competent evidence. Accordingly, plaintiff's assignments of error are overruled.
Affirmed.
HEDRICK and ARNOLD, JJ., concur.